DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the picture generation unit in claim 1-7.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 1, 4, 7-8, 11, 14-15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lambert U.S. Patent Application 20170371165.
Regarding claim 1, Lambert discloses a head up display arrangement for a motor vehicle, the arrangement comprising: 
a picture generation unit; This element is interpreted under 35 U.S.C. 112(f) as the display screen and processor described in the specification (light emitter 19 of hardware 16 and HUD controller 14) configured to emit a light field including an image (paragraph [0020]: In a first step 302, a light field is emitted based on image data. For example, light emitter 19 of hardware 16 may emit a light field 20 based upon image data received from HUD controller 14); 

an electronic processor (HUD controller 14) communicatively coupled to the picture generation unit and configured to translate the image on the picture generation unit display to thereby change a vertical level of the eyebox (paragraph [0022]: In a next step 306, an angle of reflection of the mirror is changed, thereby changing a vertical level of the eyebox, in response to input from the driver. For example, driver 22 may use input device 12 to change an orientation of mirror 21, thereby changing the trajectory of light field 20, and thereby changing a vertical level of eyebox 26, as shown in FIG. 2; paragraph [0024]: By adjusting the image data, the contents of virtual image 24, such as the circle shown in FIG. 2, may be moved within eyebox 26 such that the vertical level of the contents of virtual image 24 are unchanged even though the vertical level of eyebox 26 has changed).

Regarding claim 4, Lambert discloses the arrangement of claim 1, further comprising a manual control device (input device 12) communicatively coupled to the processor and configured to enable the driver to cause the image to move on the picture generation unit display (paragraph [0022]: driver 22 may use input device 12 to change an orientation of mirror 

Regarding claim 7, Lambert discloses the arrangement of claim 1, wherein a vertical level of the virtual image is inversely related to a vertical level of the eyebox (paragraph [0019]: virtual image 24 after software within HUD controller 14 has adjusted the position of virtual image 24 within eyebox 26 to compensate for the vertical adjustment of eyebox 26; paragraph [0024]: By adjusting the image data, the contents of virtual image 24, such as the circle shown in FIG. 2, may be moved within eyebox 26 such that the vertical level of the contents of virtual image 24 are unchanged even though the vertical level of eyebox 26 has changed).

Claim 8 recites the functions of the apparatus recited in claim 1 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the method steps of claim 8.
Claim 11 recites the functions of the apparatus recited in claim 4 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 4 applies to the method steps of claim 11.
Claim 14 recites the functions of the apparatus recited in claim 7 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 7 applies to the method steps of claim 14.

Claim 15 recites the functions of the apparatus recited in claim 1 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the apparatus steps of claim 15.
Claim 20 recites the functions of the apparatus recited in claim 7 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 7 applies to the apparatus steps of claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lambert U.S. Patent Application 20170371165 in view of Stringfellow U.S. Patent Application 20090278765.
Regarding claim 2, Lambert discloses all the features with respect to claim 1 as outlined above. However, Lambert fails to disclose the mirror comprises an aspheric mirror. 
Stringfellow discloses the mirror comprises an aspheric mirror (paragraph [0025]: Adjustable mirror 206 is preferably realized as a curved aspheric magnifying mirror that magnifies the incident image).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Lambert’s to use aspheric mirror as taught by Stringfellow, to display better quality image.

Claim 9 recites the functions of the apparatus recited in claim 2 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 2 applies to the method steps of claim 9.
Claim 16 recites the functions of the apparatus recited in claim 2 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 2 applies to the apparatus steps of claim 16.

Claim 3, 6, 10, 13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lambert U.S. Patent Application 20170371165 in view of Kobayashi U.S. Patent Application 20160147074.
Regarding claim 3, Lambert discloses all the features with respect to claim 1 as outlined above. However, Lambert fails to disclose the mirror is fixed and nonrotatable.
Kobayashi discloses the mirror is fixed and nonrotatable (paragraph [0039]: The concave lens 364, as a first means constituting the intermediate image forming unit 360, controls the direction of the chief ray of the image display light heading toward the projection mirror 400 and adjusts the angle θ of the image display light formed between before and after its passage through the intermediate image forming unit 360; paragraph [0042]: FIG. 5 is a diagram showing light paths of image display light when a virtual image 450 is presented to viewpoints E1 and E2 of different heights; concave lens 364 controls the direction of light, no need to adjust mirror 400).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Lambert’s to use fixed mirror as taught by Kobayashi, to guide the display light into the windshield of the vehicle.

Regarding claim 6, Lambert as modified by Kobayashi discloses the arrangement of claim 1, wherein the picture generation unit is fixed and nonrotatable (Kobayashi’s paragraph 
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Lambert’s to use fixed mirror as taught by Kobayashi, to guide the display light into the windshield of the vehicle.

Claim 10 recites the functions of the apparatus recited in claim 3 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 3 applies to the method steps of claim 10.
Claim 13 recites the functions of the apparatus recited in claim 6 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 6 applies to the method steps of claim 13.

Claim 17 recites the functions of the apparatus recited in claim 3 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 3 applies to the apparatus steps of claim 17.
Claim 19 recites the functions of the apparatus recited in claim 6 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 6 applies to the apparatus steps of claim 19.

Claim 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lambert U.S. Patent Application 20170371165 in view of Banyay U.S. Patent Application 20170059872.
Regarding claim 5, Lambert discloses manual control device is configured to enable the driver to cause the image to move on the picture generation unit display (paragraph [0022]: driver 22 may use input device 12 to change an orientation of mirror 21, thereby changing the trajectory of light field 20, and thereby changing a vertical level of eyebox 26, as shown in FIG. 2; paragraph [0024]: By adjusting the image data, the contents of virtual image 24, such as the circle shown in FIG. 2, may be moved within eyebox 26 such that the vertical level of the contents of virtual image 24 are unchanged even though the vertical level of eyebox 26 has changed). However, Lambert fails to disclose adjusting until the virtual image is visible to the driver explicitly.
Banyay discloses adjusting until the virtual image is visible to the driver (paragraph [0005]: the driver has the option of adjusting the height position of the eyebox until it is optimally visible, wherein the eyes of the driver are located well within the eyebox).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Lambert’s to adjust image height as taught by Banyay, to reduce the amount of installation space required by head-up displays.

Claim 12 recites the functions of the apparatus recited in claim 5 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 5 applies to the method steps of claim 12.
Claim 18 recites the functions of the apparatus recited in claim 5 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 5 applies to the apparatus steps of claim 18.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616